COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:      In re David Lanzer

Appellate case number:    01-21-00489-CV

Trial court case number: 2020-71025

Trial court:              507th District Court of Harris County

        Relator, David Lanzer, has filed a petition for writ of mandamus challenging the trial
court’s denial of relator’s motion to transfer venue. In conjunction with the mandamus petition,
relator filed an emergency motion requesting a temporary stay of the underlying proceedings
pending our determination on the petition. Relator’s stay motion is denied. The petition for writ
of mandamus remains pending.
       It is so ORDERED.

Judge’s signature: _____/s/ Sarah B. Landau_______
                                Acting individually


Date: ___September 21, 2021____